DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on November 5, 2019. Claims 1-20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on November 5, 2019, April 20, 2020, May 1, 2020, June 2, 2020, August 5, 2020, April 4, 2021, and August 23, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
The priority request to Provisional Application No. 62/770,513 dated November 21, 2018 is acknowledged. Examiner notes that most, if not all, of the current claims appear to have support in the provisional application. Examiner further notes that, if prior art is applied which falls between the provisional priority date and the filing date of the present application, Applicant may be requested to perfect one or more claims. No action by Applicant is necessary at this time.

Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2 recites two or more proximity sensors and should recite “two or more proximity sensors of the one or more proximity sensors.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1 and the corresponding dependent claims 2-6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites one or more proximity sensors twice. It is unclear if these are intended to be the same limitation or two different limitations.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed 

Under Step 2A and Step 2B, the independent claims 1 and 7 are also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable interpretation cover certain mental processes. The language of independent claim 7 is used for illustration: 
A method of operating a proximity sensor system on a marine vessel, the method comprising: 
defining a two-dimensional vessel outline of the marine vessel with respect to a point of navigation for the marine vessel (a person may stand at, for example, the steering wheel of a marine vessel and visually see the outline of the boat relative to the position of the wheel (i.e., a point of navigation for the marine vessel)); 
storing the two-dimensional vessel outline of the marine vessel in a memory accessible to a processor (a person may mentally note the outline of the vessel); 
receiving, at the processor, proximity measurements measured by one or more proximity sensors on the marine vessel (a person may note the position(s) of one or more surrounding object(s)); 
translating, with the processor, the proximity measurements to a common reference frame with respect to the point of navigation for the marine vessel (a person may mentally note the proximity of both the distance to the edge of the boat and the distance to the steering wheel of the boat); 
identifying, with the processor, four linearly-closest proximity measurements to the two- dimensional vessel outline, including one closest proximity measurement in each of a positive X direction, a negative X direction, a positive Y direction, and a negative Y direction (a person may mentally note the closest object(s) in each direction relative to the boat); and 
generating, with the processor, a most important object (MIO) dataset identifying the four linearly-closest proximity measurements (a person may mentally note the objects closest to the boat in each direction which may include at least the four closest).

Under Step 2A, Prong One, independent claims 1 and 7 recite, in part, a system and a method. Other than reciting a marine vessel, proximity sensors, a memory, and a processor, nothing in the claims precludes the steps from being directed toward certain mental processes. Therefore, independent claims 1 and 7 recite a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “mental processes” judicial exception is not integrated into a practical application.  For example, independent claims 1 and 7 recite the additional elements of a marine vessel, proximity sensors, a memory, and a processor.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements a marine vessel, proximity sensors, a memory, and a processor are not integrated into the claims as a whole, claims 1 and 7 are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims 1 and 7 are not patent eligible. 

Dependent claims 2-6 and 8-20 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-6 and 8-20, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-6 and 8-20 are patent ineligible.

Examiner notes that an amendment to the claims which requires controlling the vessel movement based on the processed steps would be sufficient for overcoming the current 35 U.S.C. 101 rejections. Examiner additionally notes that merely configuring something to control the marine vessel would not be enough. The claims must positively claim controlling the (physical) movement of the vessel. Examiner further notes that simply claiming controlling the 
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2020/0042004 (hereinafter, “Fujiyama”).

Regarding claim 1, Fujiyama discloses a proximity sensor system on a marine vessel (see at least Fig. 1 and the Abstract), the system comprising: 
one or more proximity sensors, each at a sensor location on the marine vessel and configured to measure proximity of objects and generate proximity measurements (see at least Fig. 1, [0007], and [0021]; multiple short range body detector sensors (i.e., proximity sensors) and LiDAR sensors (i.e., proximity sensors) are located on the marine vessel); 
a memory storing a two-dimensional vessel outline of the marine vessel with respect to a point of navigation for the marine vessel (see at least Fig. 3, Fig. 4, [0025]-[0026], and [0049]; the outline of the marine vessel, based on the original point of the vessel coordinate system (i.e., point of navigation)); 
a processor configured to: 
receive the proximity measurements measured by one or more proximity sensors on the marine vessel (see at least [0021], [0025], and [0052]; the controller includes a processor); 
identify four linearly-closest proximity measurements based on the two-dimensional vessel outline, including one closest proximity measurement in each of a positive X direction, a negative X direction, a positive Y direction, and a negative Y direction (see at least Fig. 1 and [0024]; the controller identifies the dock and obstacles via the sensors which are disposed in at least the positive x, negative x, positive y, and negative y directions); and 
generate a most important object (MIO) dataset identifying the four linearly-closest proximity measurements (see at least Fig. 1, [0031], and [0049]; data associated with any detected objects nearest the outline of the boat are determined). 

Regarding claim 2, Fujiyama discloses all of the limitations of claim 1. Additionally, Fujiyama discloses two or more proximity sensors, each at a different location on the marine vessel and imaging a different area around the marine vessel (see at least Fig. 1, [0007], and [0021]; multiple short range body detector sensors (i.e., proximity sensors) and LiDAR sensors (i.e., proximity sensors) are located on the marine vessel);
wherein the processor is further configured to, before identifying the four linearly-closest proximity measurements, translate the proximity measurements to a common reference frame with respect to the point of navigation for the marine vessel (see at least [0026] and [0046]; the coordinate systems converge into a local coordinate system based on the point of navigation for the marine vessel).

Regarding claim 3, Fujiyama discloses all of the limitations of claim 1. Additionally, Fujiyama discloses wherein the two-dimensional vessel outline is a set of Cartesian points defined with respect to the point of navigation for the marine vessel (see at least [0049]; the outline is a set of cartesian points with respect to the point of navigation).

Regarding claim 4, Fujiyama discloses all of the limitations of claim 1. Additionally, Fujiyama discloses wherein the processor is further configured to: 
define a horizontal region of interest based on minimum and maximum X-values of the two-dimensional vessel outline (see at least Fig. 8 and [0048]-[0049]; the region between the boundary line and the docking object is considered the region of interest which can be in both the X and Y direction relative to the boat); 
define a fore/aft region of interest based on minimum and maximum Y-values of the two- dimensional vessel outline (see at least Fig. 8 and [0048]-[0049]; the region between the boundary line and the docking object is considered the region of interest which can be in both the X and Y direction relative to the boat); 
before identifying the linearly-closest proximity measurements, eliminate proximity measurements that are not within at least one of the horizontal region of interest and the fore/aft region of interest (see at least Fig. 8 and [0048]-[0049]; only objects in the region of interest are taken into account and used).

Regarding claim 7, Fujiyama discloses a method of operating a proximity sensor system on a marine vessel (see at least Fig. 1 and the Abstract), the method comprising: 
defining a two-dimensional vessel outline of the marine vessel with respect to a point of navigation for the marine vessel (see at least Fig. 3, Fig. 4, [0025]-[0026], and [0049]; the outline of the marine vessel, based on the original point of the vessel coordinate system (i.e., point of navigation));  
storing the two-dimensional vessel outline of the marine vessel in a memory accessible to a processor (see at least Fig. 3, Fig. 4, [0025]-[0026], and [0049]; the outline of the marine vessel, based on the original point of the vessel coordinate system (i.e., point of navigation));  
receiving, at the processor, proximity measurements measured by one or more proximity sensors on the marine vessel (see at least [0021], [0025], and [0052]; the controller includes a processor);
 translating, with the processor, the proximity measurements to a common reference frame with respect to the point of navigation for the marine vessel  (see at least [0026] and [0046]; the coordinate systems converge into a local coordinate system based on the point of navigation for the marine vessel)
identifying, with the processor, four linearly-closest proximity measurements to the two- dimensional vessel outline, including one closest proximity measurement in each of a positive X direction, a negative X direction, a positive Y direction, and a negative Y direction (see at least Fig. 1 and [0024]; the controller identifies the dock and obstacles via the sensors ; and
generating, with the processor, a most important object (MIO) dataset identifying the four linearly-closest proximity measurements (see at least Fig. 1, [0031], and [0049]; data associated with any detected objects nearest the outline of the boat are determined).

Regarding claim 8, Fujiyama discloses all of the limitations of claim 7. Additionally, Fujiyama discloses wherein the two-dimensional vessel outline is a set of points defined with respect to the point of navigation for the marine vessel (see at least [0049]; the outline is a set of cartesian points with respect to the point of navigation).

Regarding claim 9, Fujiyama discloses all of the limitations of claim 8. Additionally, Fujiyama discloses wherein the two-dimensional vessel outline includes Cartesian points forming a pentagon and defined with respect to the point of navigation, including a front point, a starboard corner point and a port corner point, and a starboard back point and a port back point (see at least Fig. 1; the proximity sensors are positioned at least at a front point, a starboard corner point, a port corner point, a starboard back point, and a port back point and the sensors are used to define the outline of the vessel).

Regarding claim 10, Fujiyama discloses all of the limitations of claim 7. Additionally, Fujiyama discloses defining, with the processor, a horizontal region of interest based on minimum and maximum X-values of the two-dimensional vessel outline (see at least Fig. 8 and ;  
defining, with the processor, a fore/aft region of interest based on minimum and maximum Y-values of the two-dimensional vessel outline (see at least Fig. 8 and [0048]-[0049]; the region between the boundary line and the docking object is considered the region of interest which can be in both the X and Y direction relative to the boat);  
before identifying the linearly-closest proximity measurements, eliminating proximity measurements that are not within at least one of the horizontal region of interest and the fore/aft region of interest (see at least Fig. 8 and [0048]-[0049]; only objects in the region of interest are taken into account and used).

Allowable Subject Matter
Claims 5-6 and 11-20 are objected to as being dependent upon a rejected base claim and are rejected under one or more statutes, as described above. If the above rejections are remedied and the dependent claims are re-written in independent form, including any intervening claims, the claims may be found allowable.

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
a.	U.S. Pub. No. 2017/0253314 which relates to positioning and orienting a marine vessel in relationship to proximate objects; and
U.S. Pub. No. 2018/0004209 which relates to navigating a marine vessel based at least on proximity sensor information of proximity sensors mounted on the boat in a pentagon shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663